DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (19-22, 28, 30-31, & 37-38 Remarks: page 9, lines 5-12) with respect to the rejection(s) of claims 1-42 & 44 under 35 USC §112 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nouvel (US 20130215268).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-14, 16, 18, 23-25, 27, 29, 32-36, 39-42, & 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nouvel (US 20130215268).
Claim 1: A method for identifying objects of interest during an air search and rescue (SAR) operation (Nouvel paragraph 0192, target search; Nouvel Abstract, target rescue), comprising:
detecting an object of interest with a sensor onboard an aircraft (Nouvel paragraph 0027, area of interest in which object of interest is likely to be located), where the object of interest is located near a SAR pattern of an aircraft (Nouvel paragraph 0192, target search; Nouvel Abstract, target rescue);
displaying a sensor image of the object of interest on a visual display system (Nouvel paragraph 0088, display);
selecting the object of interest on the visual display system based on the sensor image, where the object of interest is selected by an aircrew member (Nouvel paragraph 0091, aircrew member selection of image);
inputting the location of the object of interest into the visual display system located onboard the aircraft, where the location of the object is translated as latitude, longitude and altitude from data from the sensor and the sensor image (Nouvel paragraph 0087, object location; Nouvel paragraph 0060, GPS (i.e. latitude, longitude) and altitude sensing system);
automatically adding distinct symbols that categorize the object of interest on the visual display system (Nouvel paragraph 0083, polygons indicating areas of interest on display); and
confirming the distinct symbols accurately categorize the object of interest, where the distinct symbols are confirmed to be accurate by the aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest).
Claim 2: The method of Claim 1 (see above), where the sensor is an infrared (IR) camera (Nouvel paragraphs 0021-0024, IR camera).
Claim 3: The method of Claim 1 (see above), where the sensor is a radar sensor (Nouvel paragraph 0004, radar).
Claim 6: The method of Claim 1 (see above), where the object of interest is categorized by type (Nouvel paragraph 0059, identify target (i.e. object of interest)).
Claim 7: The method of Claim 1 (see above), where the object of interest is categorized by size (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including target characteristics such as size).
Claim 8: The method of Claim 1 (see above), where the object of interest is categorized by shape (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including target characteristics such as shape).
Claim 9: The method of Claim 1 (see above), where the object of interest is categorized by visibility (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including target characteristics such as visibility).
Claim 10: The method of Claim 1, where the object of interest is categorized as personnel on the ground in need of pickup (Nouvel paragraph 0059, identify target (i.e. object of interest), identification inherently including determination of whether the target is a person).
Claim 11: The method of Claim 1 (see above), where the distinct symbols are automatically added with a Flight Management System (FMS) (Nouvel paragraph 0083, polygons indicating areas of interest on display added by control module, readable upon (not further specified) flight management system).
Claim 12: The method of Claim 1 (see above), where the distinct symbols display the altitude of the object of interest (Nouvel paragraph 0060, altitude information delivered by an altimeter).
Claim 13: The method of Claim 1 (see above), where the distinct symbols display the distance of the object of interest from a reference point (Nouvel paragraphs 0199-0200, display indicating distance of object of interest from aircraft).
Claim 14: The method of Claim 1 (see above), where the distinct symbols may be (Note: This is a statement of an optional operation, readable upon a means or method wherein it may be made available whether or not it is performed) marked as viewed upon completion of an inspection of the object of interest by the aircraft (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices).
Claim 16: The method of Claim 1 (see above), where the distinct symbols are confirmed to be accurately categorized manually by the aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices; Nouvel paragraph 0174, touch means for crew input).
Claim 18: The method of Claim 1 (see above), where the visual display system is a multi-functional display (MED) (Nouvel paragraphs 0199-0200, display indicating plural types of information (i.e. multiple functions)).
Claim 23: The method of Claim 11 (see above), where the object of interest is input into the visual display system automatically by the FMS (Nouvel paragraph 0083, polygons indicating areas of interest on display added by control module, readable upon (not further specified) flight management system).
Claim 24: The method of Claim 1 (see above), where an additional object of interest is input into the visual display system manually by an aircrew member, where the object of interest was detected visually by an aircrew member (Nouvel paragraph 0083, operator plotting of objects of interest on visual display).
Claim 25: The method of Claim 24 (see above), where the additional object of interest is manually entered on the visual display system with a touchscreen (Nouvel paragraph 0174, touch means for crew input).
Claim 27: The method of Claim 24 (see above), where the additional object of interest is manually entered on the visual display system with a targeting mechanism (Nouvel paragraph 0174, touch means (i.e. targeting of specific touched area) for crew input).
Claim 29: The method of Claim 1 (see above), further comprising:
transmitting contents of the visual display system with the distinct symbols to an aircraft coordinator (ACO) (Nouvel paragraph 0083, polygons indicating areas of interest on display, observer of display readable upon (not further specified) coordinator).
Claim 32: The method of Claim 11 (see above), further comprising:
saving the location of the object of interest and the distinct symbols to an electronically readable memory of (Nouvel paragraph 0083, polygons indicating areas of interest on display in visual display system, inherently requiring that the location and configuration of the polygons are stored at least temporarily in an electronically readable memory of the display, readable upon (not further specified) flight management system).
Claim 33: The method of Claim 1 (see above), further comprising: tracking at least one moving object of interest with the sensor onboard the aircraft (Nouvel paragraph 0165, tracking object of interest).
Claim 34: The method of Claim 33 (see above), where multiple moving objects of interest are tracked and continuously displayed on the visual display system (Nouvel paragraph 0165, tracking object of interest superimposed on visual images).
Claim 35: The method of Claim 33 (see above), where the moving object of interest being tracked is continuously displayed on an object tracking window of the visual display system (Nouvel paragraph 0165, tracking object of interest superimposed on visual images during contour movement).
Claim 36: The method of Claim 33 (see above), where the moving object of interest is tracked by visual characteristics detected by the sensor (Nouvel paragraph 0165, tracking object of interest on a detected image superimposed on visual images).
Claim 39: The method of Claim 1 (see above), further comprising: inputting a region of interest into the visual display system, where the region of interest is manually identified and inputted by an aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest).
Claim 40: The method of Claim 39 (see above), where the region of interest is maintained locally on board the aircraft in the visual display system (Nouvel paragraph 0083, polygons indicating areas of interest on display in visual display system).
Claim 41: The method of Claim 39 (see above), where the region of interest is a potential landing zone (Nouvel paragraph 0027, area of interest in which object of interest such as a landing zone is likely to be located).
Claim 42: The method of Claim 41 (see above), where the distinct symbol for the potential landing zone may (Note: This is a statement of an optional operation, readable upon a means or method wherein it may be made available whether or not it is performed) change to reflect the suitability of the potential landing zone (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest, allowing the customizations according to operator choices).
Claim 44: A method for identifying a potential landing zone for aircraft during an air operation, comprising:
detecting a region of interest with a sensor onboard an aircraft, where the region of interest is a potential landing zone (Nouvel paragraph 0027, area of interest in which object of interest such as a landing zone is likely to be located);
displaying a sensor image of the region of interest on a visual display system (Nouvel paragraph 0088, display);
selecting the region of interest on the visual display system based on the sensor image, where the region of interest is selected by an aircrew member (Nouvel paragraph 0091, aircrew member selection of image);
(Nouvel paragraph 0087, object location; Nouvel paragraph 0060, GPS (i.e. latitude, longitude) and altitude sensing system; Nouvel paragraph 0027, area of interest in which a landing zone is likely to be located);
automatically adding distinct symbols that categorize the region of interest on the visual display system (Nouvel paragraph 0083, polygons indicating areas of interest on display); and
confirming the distinct symbols accurately categorize the region of interest, where the distinct symbols are confirmed to be accurate by the aircrew member (Nouvel paragraph 0086, control system allowing operator to customize polygons indicating areas of interest).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 15, 17, & 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nouvel.
(Nouvel paragraph 0004, radar; Nouvel paragraphs 0021-0024, IR).
With respect to claim 15, Nouvel discloses the use of touch input (Nouvel paragraph 0174, touch means for crew input).
With respect to claim 17, Nouvel discloses the use of a display (Nouvel paragraph 0088, display).
Nouvel does not expressly disclose other specific sensor types such as millimiter radar and LIDAR, other specific input types such as voice input or a drag-and-drop GUI, or other specific display types such as an AVS three-dimensional display.
The selection of a particular known sensor type, input type, or display type would be an example of selection among equivalent choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 4: The method of Claim 3 (see above), where the radar sensor operates in a millimeter (mm) wavelength range (see above re substitution of specific sensor types).
Claim 5: The method of Claim 1 (see above), where the sensor is light imaging detection and ranging (LIDAR) (see above re substitution of specific sensor types).
Claim 15: The method of Claim 1, where the distinct symbols are confirmed to be accurately categorized via a voice input by the aircrew member (see above re substitution of specific input type).
Claim 17: The method of Claim 1, where the visual display system is an advanced vision system (AVS) that depicts three-dimensional (3-D) images (see above re substitution of specific display type).
Claim 26: The method of Claim 24, where the additional object of interest is manually entered on the visual display system with a drag and drop controller (see above re substitution of specific input type).
Allowable Subject Matter
Claims 19-22, 28, 30-31, & 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 19-21, the art of record does not teach or suggest the recited tandem synchronized symbol display arrangement in conjunction with the recited search-and-rescue arrangement for locating and displaying objects of interest.
With respect to claims 22, 28, & 30, the art of record does not teach or suggest the recited transmission of visual system 
With respect to claim 31, the art of record does not teach or suggest the recited pattern modification by a FMS in conjunction with the recited search-and-rescue arrangement for locating and displaying objects of interest.
With respect to claims 37-38, the art of record does not teach or suggest the recited display of a previous position or an extrapolated position of an object of interest in conjunction with the recited search-and-rescue arrangement for locating and displaying objects of interest.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.

If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663